05/28/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0518

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

MATTHEW GLEN HOTCHKISS,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 26, 2020, within which to prepare, serve, and file its response

brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 28 2020